DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear what the circles with dashed lines which comprise α and β and dashed line that connects the two circles refer to.  The claim does not define with the dashed lines mean; therefore, is unclear what the dashed lines indicate.  It is unclear if the dashed lines mean that the groups do not need to be present.  The Office will interpret the claim as if the dashed lines do not need to be present.   
Regarding claims 1-3, in the definition for A, B, C, D, α, and β the applicant claims that the groups can be both pyridine groups and heteroaryl groups.  The Office points out that pyridine groups are heteroaryl groups.  It is unclear if A, B, C, D, α, and β can only be pyridine groups or if A, B, C, D, α, and β can be any heteroaryl groups.  The Office will interpret the claim as if A, B, C, D, α, and β can be any heteroaryl group.
Claims 4-20 are rejected due to the dependence of the claims on claims 1-3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ise et al. (JP2007-053132) (hereafter “Ise”), where a machine translation is used as the English equivalent.
Regarding claims 1-4 and 14-20, Ise teaches an electroluminescent deice comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0089]-[0091]). Ise teaches that the light emitting layer comprises a host material and a phosphorescent dopant (paragraphs [0089] and [0091]). Ise teaches that the phosphorescent dopant can be 
    PNG
    media_image1.png
    160
    153
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    177
    190
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    188
    212
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    187
    156
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    194
    157
    media_image5.png
    Greyscale
, and 
    PNG
    media_image6.png
    107
    153
    media_image6.png
    Greyscale
 are a few examples (paragraphs [0040]-[0047] and [0091]). Ise teaches that the layers are made using vapor deposition (paragraph [0089]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ise et al. (JP2007-053132) (hereafter “Ise”), where a machine translation is used as the English equivalent, as applied to claims 1-4 and 8-20 above.
Regarding claims 5 and 6, Ise teaches that the phosphorescent dopant are derived from the following formula, 
    PNG
    media_image7.png
    206
    270
    media_image7.png
    Greyscale
 (paragraph [0009]). Ise teaches the following compounds, 
    PNG
    media_image8.png
    113
    119
    media_image8.png
    Greyscale
 and 
    PNG
    media_image9.png
    119
    124
    media_image9.png
    Greyscale
 (paragraph [0046], which are similar to the applicant’s claimed formula, 
    PNG
    media_image10.png
    143
    170
    media_image10.png
    Greyscale
. The only difference is the location of the alkylene groups linking the different aryl groups in the ligand.
Ise does not specifically teach a ligand that meets one of the applicant’s claimed ligand formulas.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed make a metal complex according to the general formula of Ise, where the ligand has the following structure, 
    PNG
    media_image10.png
    143
    170
    media_image10.png
    Greyscale
 where G and G’ are C(CH3)2 groups. Given the general formula and the specific teachings of Ise, the applicant claimed formula, 
    PNG
    media_image10.png
    143
    170
    media_image10.png
    Greyscale
, would have been obvious to one of ordinary skill in the art and one would expect the ligand to act in a similar manner as the other ligand/metal complexes of Ise.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ise et al. (JP2007-053132) (hereafter “Ise”), where a machine translation is used as the English equivalent, as applied to claims 1-4 and 8-20 above, and further in view of Marrocco et al. (US 2005/0186443) (hereafter “Marrocco”).
Regarding claim 6, Ise does not teach where the ligands to can be attached to each other to form a polymer, dimer, or oligomer.
Marrocco teaches modifying phosphorescent dopants, specifically the ligands, so the dopants can be used in polymers (paragraphs [0031]-[0033]).  Marrocco teaches that having the phosphorescent dopant in a polymer chain leads to improve in lifetime and efficiency (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the phosphorescent dopants (the ligands) of Ise so the phosphorescent can be made into a polymer, as taught by Marrocco.  The motivation would have been to improve the efficiency and lifetime of the device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,018,310. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 11,018,310 are a species of the claims of the instant application. The claims of U.S. Patent No. 11,018,310 anticipated the claims of the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brooks et al. (US 2014/0084261) (hereafter “Brooks”) teaches that the light emitting layer comprises a host material and a phosphorescent dopant (paragraph [0054]).  Brooks teaches that phosphorescent dopant is derived from the following formula, 
    PNG
    media_image11.png
    144
    191
    media_image11.png
    Greyscale
, where M is preferably Pt(II), Pd(II), or Au(III), Lx are monodentate ligands that can be attached to each other and/or with R2 and R3 to form, bidentate, tridentate, or tetradentate ligands, and G1 can be O or CR1R2 (paragraphs [0062] and [0063]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571)272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759